In an action to recover damages for breach of contract to fabricate, furnish and install structural steel in defendants’ proposed building, in which defendants asserted a counterclaim based on plaintiff’s breach of the contract, defendants appeal from a judgment of the Supreme Court, Queens County, entered March 24, 1960, after a nonjury trial, upon the decision of the court, in favor of plaintiff. Judgment affirmed, with costs. No opinion. Nolan, P. J., Beldock, Kleinfeld, Christ and Pette, JJ., concur.